Citation Nr: 0625915	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-25 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial schedular evaluation in excess of 
10 percent for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which, in pertinent part, granted service 
connection for tinnitus with a 10 percent evaluation, 
effective May 19, 2003.  

During the pendency of this appeal, the veteran's claims file 
was transferred to the jurisdiction of the Providence, Rhode 
Island RO, which has certified the case for appellate review.    

The RO certified the issue as being whether there was clear 
and unmistakable error in not assigning separate 10 percent 
ratings for tinnitus in each ear.  It is clear that the 
veteran is not claiming such error in any final decision, but 
is only claiming that the May 2003 decision was incorrect in 
not assigning such a rating.  This appeal does not involve a 
claim of clear and unmistakable error.  See 38 C.F.R. 
§ 3.105(a) (2005) (providing that claims of clear and 
unmistakable error can be made as to final decisions).


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  



CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002 & 2005); Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  

As there is no reasonable possibility that any further notice 
or assistance would aid the veteran in substantiating his 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

II.  Analysis

Tinnitus is evaluated as 10 percent disabling under 
Diagnostic Code 6260, which was revised effective June 13, 
2003.  The June 2003 revision specifically clarified existing 
VA practice that only a single 10 percent evaluation is 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Diagnostic Code 6260, note 2 (2005).  The veteran has 
consistently argued that he is entitled to an increased 
initial evaluation for bilateral tinnitus on the basis of 
separate 10 percent ratings for each ear.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required that VA assign dual 10-percent 
ratings for "bilateral" tinnitus where it was perceived as 
affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).

In view of the General Counsel's holding and the opinion of 
the Federal Circuit in Smith, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an initial evaluation in excess of a single 10 
percent rating for tinnitus.  Therefore, the veteran's claim 
for separate 10 percent ratings for each ear for his service-
connected tinnitus must be denied under both the old and new 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to an initial schedular evaluation in excess of 
10 percent for bilateral tinnitus is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


